DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.

Response to Arguments
Applicant’s amendments/arguments, see pages 8-17, filed 04/28/2021, with respect to the pending claims 1-20 have been fully considered and are persuasive.  The rejection of all pending claims has been withdrawn, thus this application is in condition for allowance.

Allowable Subject Matter
1.	Claims 1 - 20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 1, no prior art of record doesn’t teach alone or in combination:

As to claims 2-11, the claims are allowed as being dependent over on allowed claim (claim 1).

In terms of Claim 12, no prior art of record doesn’t teach alone or in combination:
wherein the determining includes differently controlling a control condition for determining the operation mode as an automatic shut-down mode according to the enabled switch signal between the at least two switch signals, in combination with the remaining claim elements of claim 12. 
As to claims 13-15, the claims are allowed as being dependent over on allowed claim (claim 12).

In terms of Claim 16, no prior art of record doesn’t teach alone or in combination:
wherein the calculating unit is further configured to differently control a control condition for determining the operation mode as an automatic shut-down mode according to the enabled switch signal between the at least two switch signals, in combination with the remaining claim elements of claim 16.
As to claims 17-20, the claims are allowed as being dependent over on allowed claim (claim 16).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
- The US Patent Application Publication to Akiba et al. (US # 20110050169).
- The US Patent Application Publication to Onnerud et al. (US # 20110049977).
- The US Patent Application Publication to Kim (US # 20110049977).
Neither Akiba nor Onnerud nor Kim teaches alone or in combination a battery management system (BMS) controlling operation of a battery pack in an automatic shut-down mode based on switch signals, as explained in paragraph 2 above.                                                                                                                                       4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is 469-295-9188.  The examiner can normally be reached on Monday-Friday; 08:00a.m. - 05:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859



/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859